DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of May 11, 2021, to the non-final action mailed February 11, 202`, has been entered. Claim 1 has been amended, no claims have been cancelled, and claim 16 has been newly added.  Accordingly. Claims 1-16 are pending.  Claims 9-15 stand withdrawn as being drawn to a nonelected invention.  Claims 1-8 and 16 are under consideration

Response & Maintained Claim Rejection - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-8 remain rejected in modified form and claim 16 is newly rejected under 35 U.S.C. 103 as being unpatentable over Horstman et al. (Pub. No.: US 2014/0031465; Pub. Date: Jan. 30, 2014) for reasons of record.
	Regarding claims 1-3 and 16, Horstman discloses “resin-linear” organosiloxane block copolymers (abstract), wherein the organo siloxane comprises

    PNG
    media_image1.png
    22
    122
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    32
    125
    media_image2.png
    Greyscale
 as instantly claimed, with a reasonable expectation of as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Horstman had already disclosed “resin-linear” organosiloxane and wherein the R units of the organosiloxane are phenyl, methyl, or a combination of both.  It would have only required routine experimentation to modify the composition of Horstman for the M unit of 
    PNG
    media_image2.png
    32
    125
    media_image2.png
    Greyscale
 as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

(RlR2R3si01/2)x(R4Si03/2)y    (1)
wherein each R1, R2, R3 and R4 is an independently selected substituted or unsubstituted hydrocarbyl group, with the proviso that in one molecular at least two of R1, R^, and R3 are aryl groups; and x and y are each from >0 to <1 such that x+y=l; and a linear structure having the general formula (2)
(R5R6SiO2/2)    (2)
wherein R5 and R6 are each independently selected substituted or unsubstituted hydrocarbyl groups; wherein the resinous structure and the linear structure are bonded together in the silicone resin-linear copolymer via a siloxane bond.  The claimed prior at products of this instant application and Horstman are identical or substantially identical as set forth above.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the 
	Regarding claims 6 and 7, Horstman  discloses the composition of the silicone resin as set forth above, in a fluid carrier that is volatile at 25°C such as hexamethy cyclotrisiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane, dodeca methylcyclohexasiloxane, octamethyltrisiloxane, decamethyltetrasiloxane, dodeca methylpentasiloxane, tetradecamethylhexasiloxane, hexadeamethyl heptasiloxane, heptamethyl-3-[(trimethylsilyl)oxy)]trisiloxane, hexamethyl-3,3,bis[(trimethylsilyl)oxy] trisiloxane pentamethyl[(trimethylsilyl)oxy]cyclotrisiloxane as well as polydimethyl 

	Regarding claim 8, Horstman discloses “resin-linear” organosiloxane block copolymers (abstract), wherein the organo siloxane comprises

    PNG
    media_image1.png
    22
    122
    media_image1.png
    Greyscale
 
[0019], wherein R1 and R2 are each hydrocarbyl such as phenyl, methyl, or a combination of both ([0033] and [0034], wherein the resin-linear composition additionally comprises other units such as the M siloxy units [0028].  A M unit would be the instantly claimed (RlR2R3si01/2)x wherei it would be the endcap of the structure as it has only one oxygen available to react with the T unit.  Horstman does not disclose what the R units of the M siloxy units are.  However, phenyl and methyl are  known units in “resin-linear” orgaosiloxane for both the linear and end capping units ([0028] and [0017]), wherein the resin linear is found in a flud carroer such as hexamethy cyclotrisiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane, dodeca methylcyclohexasiloxane, octamethyltrisiloxane, decamethyltetrasiloxane, dodeca methylpentasiloxane, tetradecamethylhexasiloxane, hexadeamethyl heptasiloxane, heptamethyl-3-[(trimethylsilyl)oxy)]trisiloxane, hexamethyl-3,3,bis[(trimethylsilyl)oxy] trisiloxane pentamethyl[(trimethylsilyl)oxy] cyclotrisiloxane as well as polydimethyl siloxanes, polyethylsiloxanes, polymethylethylsiloxanes, polymethylphenylsiloxanes, polydiphenylsiloxanes, and any mixtures thereof [0070].  As Horstman discloses the instantly claimed organosilxoane and instantly claimed fluid carrier the composition, 

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection of the claims, they are addressed as follows: 
	Applicants traverse the rejection, arguing that the M unit of M does not  need to bond to K or Q unit which are also optional in Horstman.  Furthermore, the Examples in the instant specification, the M units are present in the resin prior to the formation of the resinous structure.  Therefore, these embodiments, the M units are not utilized to endcap..  Horstman fails to disclose M units, and only passively references the optional inclusion of the M units in its copolymer generally.    In Horstman, there is no need for endacapping the resinous structure.  Furthermore, if the M units were included along with the T siloxy units, Horstman fails to suggest that the M siloxy units include at least two silicone bonded aryl groups.  The presence of the M siloxy units having silicon bonded aryl content as claimed allows for blends with MQ resin while maintaining optical clarity

	Applicants’ argument have been fully considered, but not found persuasive. It appears that Applicant is arguing that both the prior art reference Horstman and the instant specification have multiple embodiments.  Applicant seems to argue that the M unit of Horstman includes embodiments that include but are not limited the instantly claimed embodiment.  However, as this is a 103 rejection each embodiment would have been equally obvious especially in light of Horstman and the instant specification specifically disclosing a resin-linear organosiloxane block copolymer containing siloxy units wherein the R of the siloxy units 
	With respect to Applicant’s argument concerning specific aryl constituents, Horstman discloses wherein the R constituents of the “resin-linear” organosiloxane include phenyl groups ([0033] and [0034]).  
Finally, with respect to Applicant’s argument concerning unexpected superior results in terms of optical clarity, this has been fully considered, but not found persuasive.   Applicant points to a statement in the specification that the results are unexpected.  However, MPEP 716.02 (a) sets forth the criteria for unexpected results they include (I) GREATER THAN EXPECTED RESULTS, (II) SUPERIORITY OF A PROPERTY SHARED WITH THE PRIOR ART, (III) PRESENCE OF AN UNEXPECTED PROPERTY, and (IV) ABSENCE OF AN EXPECTED PROPERTY. Applicant has not provided any evidence of what property was expected as required by the MPEP.  Applicant has not provided the evidence needed to support the findings of unexpected results.  Additionally, the formulations in the specification were very specific, while the instant base claim is general.  Thus the alleged unexpected results are not commensurate with the scope of the claims.  Applicants’ argument have been fully considered, but not found persuasive. MPEP 716.02 (d)  states ‘Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, C.  
The Examiner suggests that Applicant may want to provide evidence in terms of what was expected in the prior art and then amend the claims to fall within the scope of the unexpected as found within the specification.
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617